Citation Nr: 1101214	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-03 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for left shoulder disability 
with nerve involvement.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from September 1971 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the Veteran's claim.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed left shoulder disability with nerve 
involvement and his military service.


CONCLUSION OF LAW

A left shoulder disability with nerve involvement was not 
incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist a claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2010).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, if 
any, of which portion, if any, of the evidence is to be provided 
by a veteran and which part, if any, VA will attempt to obtain on 
behalf of a veteran.  See 38 U.S.C.A. § 5103; see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for obtaining 
such evidence, did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated in 
September 2007.  

Crucially, the RO informed the Veteran of VA's duty to assist him 
in the development of his claim in the September 2007 VCAA 
letter.  Specifically, the letter stated that VA would assist the 
Veteran in obtaining relevant records such as all records held by 
Federal agencies to include service treatment records or other 
military records, and medical records from VA hospitals.  With 
respect to private treatment records, the letter informed the 
Veteran that VA would request such records, if the Veteran 
completed and returned the attached VA Form 21-4142, 
Authorization and Consent to Release Information.  The letter 
also notified the Veteran that he would be afforded a VA 
examination if necessary to make a decision on his claim.

The September 2007 VCAA letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information about 
the evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give it 
to us, asks for a fee to provide it, or VA otherwise cannot get 
the evidence, we will notify you.  It is your responsibility to 
make sure we receive all requested records that are not in the 
possession of a Federal department or agency."  [Emphasis as in 
the original].  The VCAA letter specifically requested:  "If 
there is any other evidence or information that you think will 
support your claim, please let us know.  If you have any evidence 
in your possession that pertains to your claim, please send it to 
us."  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five elements, 
the Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

The Veteran was provided with Dingess notice in the September 
2007 VCAA letter, which detailed the evidence considered in 
determining a disability rating, including "nature and symptoms 
of the condition; severity and duration of the symptoms; and 
impact of the condition and symptoms on employment."  The 
Veteran was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations, and 
statements from employers as to job performance and time lost due 
to service-connected disabilities.

With respect to effective date, the September 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates:  when a claim was received and when 
the evidence "shows a level of disability that supports a 
certain rating under the rating schedule."  The Veteran was also 
advised in the letter as to examples of evidence that would be 
pertinent to an effective date determination, such as information 
about continuous treatment or when treatment began, service 
medical records the Veteran may not have submitted, and reports 
of treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability 
rating and effective date pursuant to the Court's Dingess 
determination.

As there is no indication that there exists any evidence which 
could be obtained to affect the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid the 
veteran].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2010).

In the instant case, the Board finds that reasonable efforts have 
been made to assist the Veteran in obtaining evidence necessary 
to substantiate his claim and there is no reasonable possibility 
that further assistance would aid in substantiating it.  The 
evidence of record includes the Veteran's statements, service 
treatment records, and VA and private treatment records.

The Veteran was afforded a VA examination with a medical nexus 
opinion in January 2009 as to his left shoulder claim.  The VA 
examination report, including the medical opinion, reflects that 
the VA examiner thoroughly reviewed the Veteran's past medical 
history, documented his medical conditions, and rendered an 
opinion which appears to be consistent with the remainder of the 
evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) [the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion].  The Board therefore 
concludes that the VA medical opinion is adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate].

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of the issue has been 
consistent with said provisions.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. § 
3.103 (2010).  He has retained the services of a representative 
and he declined the option to testify at a personal hearing 
before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).

In order to establish service connection for the claimed 
disorder, there must be (1) evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when they are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b).



Analysis

The Veteran seeks entitlement to service connection for a left 
shoulder disability with nerve involvement, which he asserts he 
developed during his military service.

As noted previously, n order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; and 
(3) medical nexus between the first two elements.  See Hickson, 
12 Vet. App. at 253.

As to Hickson element (1)-current disability-the January 2009 
VA examiner diagnosed the Veteran with degenerative joint disease 
of the left shoulder with long thoracic nerve injury with 
referred shoulder pain, torticollis.  As such, Hickson element 
(1) is satisfied.

With regard to Hickson element (2)-evidence of an in-service 
incurrence of a disease or injury-the Board will address disease 
and injury separately.

Concerning in-service disease, a review of the service treatment 
records shows that the Veteran was treated for complaints of left 
shoulder pain in July 1972, April 1982, June 1989, and October 
1991.  No diagnoses of left shoulder disease or nerve involvement 
were indicated in the service treatment records and the Veteran's 
August 1991 service separation examination did not document any 
continuing left shoulder problems.  Further, the record does not 
reflect medical evidence showing any manifestations of 
degenerative disease including arthritis during the one-year 
presumptive period after separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309(a).  Indeed, private treatment records first 
document a post-service complaint of a left shoulder disability 
subsequent to an April 2001 motor vehicle accident, over nine 
years after the Veteran's release from active duty.  Degenerative 
disease of the left shoulder was not documented until March 2005.  
Hickson element (2) is therefore not met with respect to disease 
and service connection is not warranted on a presumptive basis 
for arthritis of the left shoulder.

With respect to in-service injury, as indicated above, service 
treatment records dated in July 1972 documented the Veteran's 
complaints of pain in his left shoulder following a motorcycle 
accident.  He was again treated for left shoulder pain in April 
1982 following an injury "pulling a heavy can."  Follow-up 
visits at that time did not demonstrate a continuing diagnosis 
aside from "musculoskeletal pain."  A June 1989 treatment 
record documents left shoulder pain due to "practicing 
football."  Additionally, an October 1991 service treatment 
record documented left shoulder pain secondary to a fall from a 
ladder.  The Veteran was diagnosed with a first degree 
acromioclavicular (AC) ligament sprain at that time.  
Accordingly, Hickson element (2) is satisfied to that extent as 
the Veteran's service treatment records show that he experienced 
in-service injury involving the left shoulder.

Turning to crucial Hickson element (3)-nexus-the competent 
medical evidence of record demonstrates that the Veteran's 
currently diagnosed left shoulder disability with nerve 
involvement is not related to his military service.  
Specifically, the January 2009 VA examiner documented the 
Veteran's report that he injured his neck and left shoulder 
pulling a food cart in 2005 or 2006.  The examiner then concluded 
that  the Veteran's "description of his [shoulder] injury in 
2006 in conjunction with current examination are in keeping with 
a more recent injury and would not be caused from injury during a 
period of active military service given the time from his 
discharge approximately fifteen years ago."  The VA examiner 
explained that the Veteran's degenerative joint diseases of his 
bilateral shoulders "are equal without current radiological 
evidence of bone trauma.  These changes are more likely than not 
from repetitive overuse and age related progression common for 
individuals aged fifty-six years of age."  The examiner 
additionally stated that the left long thoracic nerve injury 
"with referred shoulder pain, torticollis, due to muscle spasm 
during radiological exam are more likely than not caused from the 
injury described above having occurred in 2006; not from injury 
during active military service." 

The VA examiner further opined as to the issue of chronicity of 
the disability:  "[t]here is no objective evidence of chronicity 
within the C-file nor VAMR to validate the Veteran's claim of 
current DJD of the left shoulder or current involvement of the 
left long thoracic nerve were caused by or made worse from active 
military service.  It is more likely than not that the current 
conditions of the Veteran's neck, left shoulder, and scapula-long 
thoracic nerve involvement occurred following release from active 
military service."  

The January 2009 VA medical opinion appears to have been based 
upon thorough review of the record and thoughtful analysis of the 
Veteran's entire history.  The VA examiner noted the Veteran's 
report of in-service injury and development of his current left 
shoulder disability and further indicated that he relied upon the 
Veteran's medical records and his clinical experience in 
rendering his decision.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].  
Moreover, the VA opinion appears to be consistent with the 
Veteran's medical history, which is absent any documentation of a 
continuing left shoulder disability until March 2005.  A medical 
opinion that contradicts the conclusions of the January 2009 VA 
examiner is not of record.

To the extent that the Veteran or his representative is 
contending that the currently diagnosed left shoulder disability 
with nerve involvement is related to the Veteran's military 
service, the Board notes that under certain circumstances lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The Veteran's lay reports of current disability are 
supported by the clinical evidence.  However, at issue in this 
case is whether there is competent evidence linking his current 
disability to an in-service left shoulder injury.  In this 
regard, there is no indication that the Veteran or his 
representative is competent to comment on medical matters such as 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the statements 
offered by the Veteran and his representative in support of the 
claim are not competent evidence of a nexus between current 
disability and military service.  Furthermore, the Veteran's 
theory was considered by the January 2009 VA examiner and it was 
not endorsed.

The Board recognizes that in a December 2007 private treatment 
record the Veteran's treating physician noted the following:  
"x-rays done on February 15 shows degenerative joint disease 
spurring with narrow joint space at C4-5 and C5-6 levels, as well 
as DJD at the left AC joint due to history of trauma there in 
1980's."  Despite this notation, there appears to have been no 
endorsement of a medical nexus theory by the December 2007 health 
care provider.  Rather, the record indicates that the physician 
was merely noting the medical history as reported by the Veteran.  
Accordingly, this report is no different from the Veteran's own 
contentions.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
["a bare transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"]; see also Godfrey v. 
Brown, 
8 Vet. App. 113, 121 (1995).

To the extent that the Veteran is contending that he has had a 
left shoulder disability on a continuous basis since service, the 
Board is aware of the provisions of 38 C.F.R. § 3.303(b), noted 
in the law and regulations section above.  In Savage v. Gober, 10 
Vet. App. 488 (1997), the Court noted that while the concept of 
continuity of symptomatology focuses on continuity of symptoms, 
not treatment, the lack of evidence of treatment may bear upon 
the credibility of the Veteran's current assertions of a 
continuity of symptomatology.  While competent to report 
observable symptomatology such as pain, the Veteran is not 
competent to report that his perceived symptoms during service 
and thereafter were manifestation of a chronic disability such as 
degenerative joint disease of the shoulder or left long thoracic 
nerve injury.  In this regard, the Board observes that the 
Veteran's contention of related symptomatology continually since 
service is contradicted by the findings of the January 2009 VA 
examiner who specifically considered the Veteran's contentions in 
rendering his negative nexus opinion and who has the medical 
expertise to provide a competent opinion on this complex matter.

In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file demonstrating a 
relationship between a veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.  Such 
evidence is lacking in this case.  Continuity of symptomatology 
after service is therefore not demonstrated.

Accordingly, Hickson element (3)-nexus-has not been satisfied, 
and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a left 
shoulder disability with nerve involvement.  As the preponderance 
of the evidence is against the Veteran's claim, the benefit-of-
the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for left shoulder disability 
with nerve involvement is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


